Citation Nr: 0934180	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  01-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
service-connected multilevel (C4-C7) cervical discectomy and 
fusion (cervical spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
December 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for a 
cervical spine disability and assigned a 10 percent rating.  
In the June 2001 statement of the case, the RO awarded the 
Veteran an increased evaluation of 40 percent for this 
disability.  The Veteran has continued to appeal the issue.  

In June 2005, the Board remanded the Veteran's claim for, 
inter alia, another VA examination.  The requested action was 
taken and the claim is appropriately before the Board for 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran experiences symptoms of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
in his cervical spine.


CONCLUSION OF LAW

The criteria for a disability rating greater than 40 percent, 
for a cervical spine disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, DC 5293 (effective prior to 
September 26, 2003) and Diagnostic Code 5293 (effective 
September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in January 2001, August 2005, and October 
2006, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
Veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided, but the 
Veteran is not prejudiced by not receiving this notice for 
the reasons listed in the following paragraph.

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veteran's Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Additionally, the Board acknowledges that typically notice 
relating to the downstream elements of effective dates and 
disability ratings is required pursuant to Dingess.  The 
Court, however, has indicated that in a claim for a higher 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, that further notice is not required.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Further, the Veteran is not 
prejudiced as a reasonable person would be expected to have 
knowledge of the applicable diagnostic codes and the criteria 
related to effective dates and disability ratings as the 
criteria and elements are contained in the June 2009 
supplemental statement of the case.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, the Board 
finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the January 2001 notice was given prior to the 
appealed AOJ decision, dated in April 2001.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran essentially contends that his cervical spine 
disability warrants a rating in excess of 40 percent.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

VA's General Counsel has held that, where a law or regulation 
changes during the pendency of a claim for an increased 
rating, VA should first determine whether the revised version 
is more favorable to the Veteran.  In so doing, it may be 
necessary for VA to apply both the old and new versions of 
the regulation.  If the revised version of the regulation is 
more favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 C.F.R. § 3.114.

When VA granted service connection for multilevel (C4-C7) 
cervical discectomy and fusion, a 10 percent rating was 
initially assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  Under the old Diagnostic Code 5290, a 10 percent 
evaluation was provided for a slight limitation of motion, a 
20 percent rating for a moderate limitation of motion, and a 
30 percent evaluation for severe limitation of motion. 

The rating was subsequently increased to 40 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Under the old 
Diagnostic Code 5293, effective prior to September 23, 2002, 
a 10 percent rating was provided for intervertebral disc 
syndrome when the disorder was shown to be mild; a 20 percent 
was provided for moderate intervertebral disc syndrome with 
recurring attacks; severe intervertebral disc syndrome with 
recurring attacks and intermittent relief was assigned a 40 
percent evaluation; and pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc with little 
intermittent relief was assigned a 60 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Before revisions, Diagnostic Code 5292 provided for ratings 
based on limitation of motion of the lumbar spine.  A 10 
percent rating was provided for slight limitation of motion 
of the lumbar segment of the spine.  Moderate limitation of 
motion warranted a 20 percent evaluation.  Severe limitation 
of motion warranted a 40 percent rating.

Under Diagnostic Code 5295, a 20 percent rating is assigned 
when there is evidence of lumbosacral strain with muscle 
spasm on extreme forward bending or loss of lateral spine 
motion.  A 40 percent rating is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

During the course of this appeal, the schedular criteria for 
rating intervertebral disc syndrome were amended.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002) (effective September 
23, 2002), codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).  Under the schedular requirements which became 
effective on September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) began being evaluated 
based upon either the total duration of incapacitating 
episodes over the past twelve months or a combination of 
separate evaluations of chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities under Section 4.25, whichever method resulted in 
the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  Specifically, 10 
percent evaluation is assigned when there is evidence of 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past twelve 
months; a 20 percent evaluation is assigned when there is 
evidence of incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past twelve months; a 40 percent evaluation is assigned when 
there is evidence of incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past twelve months; and, a 60 percent evaluation 
is assigned when there is evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Note 1 following Diagnostic Code 5293, effective September 
23, 2002.  With regard to evaluations on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
the rating criteria for the most appropriate orthopedic 
diagnostic code or codes; neurologic disabilities are 
evaluated separately using the rating criteria for the most 
appropriate neurologic diagnostic code or codes.  See 38 
C.F.R. § 4.71a, Note 2 following Diagnostic Code 5293, 
effective September 23, 2002.  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  See 38 C.F.R. § 4.71a, Note 3 following Diagnostic 
Code 5293, effective September 23, 2002.

Additionally, effective September 26, 2003, all rating 
criteria applicable to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a were amended, including criteria for 
rating intervertebral disc syndrome.  See 68 Fed. Reg. 51. 
454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2004).  The amendment changed 
the diagnostic code numbers used for all spine disabilities 
and instituted the use of a general rating formula for 
diseases and injuries of the spine for the new Diagnostic 
Codes 5235 to 5243 unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes as outlined above under the 
discussion of Diagnostic Code 5293 (Intervertebral Disc 
Syndrome is redesignated as Diagnostic Code 5243).

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine 
..............................100

Unfavorable ankylosis of the entire thoracolumbar 
spine........50

Unfavorable ankylosis of the entire cervical spine; or 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine........................................................
..........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
.....30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis....................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height.....................................................10

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require 
consideration of a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Veterans Court held in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), that all complaints of pain, fatigability, 
etc., shall be considered when put forth by a veteran.  
Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the 
Veteran's complaints of pain have been considered in the 
Board's review of the diagnostic codes for limitation of 
motion.

The Veteran had an in-service history of a cervical spine 
discectomy and subsequent surgeries in the same area.  In 
September 2000, the Veteran reported neck pain without 
radicular features.  Upon x-ray, there was no finding of any 
canal stenosis, but then upon another x-ray, there was 
moderate bilateral stenosis of the neural foramina found.  In 
October 2000, the Veteran reported some left shoulder 
numbness.  He was noted to have chronic myofascial pain, 
cervical psuedoarthrosis, cervical spondylosis, and severe, 
bilateral neuroforaminal stenosis.  The limited subsequent 
treatment records noted the Veteran's complaints of 
significant neck pain.  

In April 2001, the Veteran underwent a VA examination related 
to his cervical spine complaints.  He was found to be status-
post discectomy from C4-7 with hardware placement.  At the 
time of this examination, the Veteran complained of pain, 
weakness, stiffness, fatigue and lack of endurance.  It was 
noted that the Veteran had very sharp pain in his neck, but 
the weakness in his arms had resolved.  Upon range of motion 
testing of the cervical spine, the Veteran was noted to have 
flexion to 40 degrees, extension to 30 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 60 degrees 
bilaterally.  The examiner indicated that the range of motion 
in the Veteran's cervical spine is limited by pain and 
stiffness, with pain being the primary factor limiting his 
range of motion.  Neurological examination revealed normal 
motor function, normal sensory function and normal reflexes 
in the upper extremities.  Following x-rays, the Veteran was 
found to have status-post inter-body fusion procedure and 
anterior stabilization process C4-C7 without any significant 
post-procedural complication noted.  

Pursuant to the Board's June 2005 remand, the Veteran 
underwent another VA examination in May 2009.  The Veteran 
reported progressively worsening neck pain that has been 
treated with injections and pain medications.  Since his 
January 2000 evaluation, the Veteran reported no 
interventions or incapacitating episodes.  The Veteran 
reported a history of fatigue and decreased motion in his 
neck.  He advised that the onset of his pain is usually 
caused by vigorous exercise and the pain is sharp in nature.  
He indicated that his daily neck pain is severe and constant, 
but without radiation.  The Veteran related that there are no 
flare-ups as his pain is constant.  The Veteran was 
objectively found to have bilateral pain with motion in the 
cervical sacrospinalis.  Physical examination was normal and 
the Veteran had no abnormal spinal curvature.  There was no 
evidence of muscle spasm, localized tenderness or guarding 
that was severe enough to cause an abnormal gait or abnormal 
spinal contour.  

The Veteran had a normal detailed sensory examination.  His 
bilateral biceps reflexes were noted to be hypoactive, but 
his bilateral triceps and brachioradialis reflexes were 
normal.  Range of motion testing in the cervical spine 
revealed flexion to 30 degrees, extension to 10 degrees, left 
lateral flexion to 20 degrees, left lateral rotation to 40 
degrees, right lateral flexion to 30 degrees, and right 
lateral rotation to 40 degrees.  Objective evidence of pain 
on active range of motion was found as well as additional 
limitation with repetitive motions.  There was also objective 
evidence of pain following repetitive motion.  X-rays 
revealed fusion of the cervical spine involving C4-C7 using 
metallic devices, but was found to be otherwise unremarkable.  

Following the examination, the examiner diagnosed the Veteran 
as having spondylosis with anterior cervical fusion from C4-
C7.  The Veteran was noted to have no upper extremity 
radiculopathy or weakness.  He was also diagnosed as having 
mild, bilateral neural foraminal stenosis on the left greater 
than the right at C3-C4.  The examiner indicated that the 
Veteran's cervical spine disability had significant effects 
on his usual occupation based upon decreased concentration 
and pain.  It was also noted that the Veteran's cervical 
spine disability either prevents or severely affects his 
usual daily activities.  

The Board notes that the Veteran was initially rated under 
Diagnostic Code 5290 for his multilevel (C4-C7) cervical 
discectomy and fusion.  30 percent, however, is the maximum 
rating under this criteria.  As such, the Veteran is not 
eligible for a rating in excess of 40 percent under 
Diagnostic Code 5290.  Thus, the Board has considered other 
applicable rating criteria in an effort to maximize the 
Veteran's rating for his service-connected cervical spine 
disability.

A review of the medical evidence reveals that the rating 
criteria extant at the time of the Veteran's initial claim 
are far more favorable to the Veteran than the current 
criteria.  Specifically, there is no evidence of the Veteran 
having incapacitating episodes of cervical spine symptoms 
having a total duration of least four weeks but less than six 
weeks during the past twelve months to even allow for the 
assignment of a 40 percent rating using the 2002 criteria, 
nor is there evidence of unfavorable ankylosis (freezing of 
the spine in one position) of the entire spine so as to allow 
for the assignment of a 100 percent rating under current 
criteria.  The Board notes that the criteria for a 50 percent 
rating under the current criteria is specific to unfavorable 
ankylosis of the thoracolumbar spine and does not include 
criteria related to the cervical spine.  In May 2009 the 
Veteran's forward flexion of the cervical spine was found to 
be to 30 degrees, which would entitled him only to a 20 
percent rating under the new criteria, but there is no avenue 
for assignment of a rating higher than the Veteran's current 
rating other than those criteria in effect at the time the 
Veteran filed his claim.  As such, the Board's discussion 
will be limited to the earlier, more favorable rating 
criteria.

Given the evidence as outlined above, the Board finds that 
the Veteran has a history of persistent symptoms affecting 
his ability to move his neck.  He has daily pain, limited 
motion, and there is a questionable history of past 
neurological symptoms in the upper extremities.  The Veteran, 
however, does not have any significant neurological 
manifestations of his neck pain, and his VA examinations of 
record reveal no neurological manifestations of his cervical 
spine disability.  Thus, the Board finds that the Veteran's 
symptoms are most analogous to those of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
Accordingly, criteria for a 40 percent rating under 
Diagnostic Code 5293 have been met.  The Board finds that 
this is the most advantageous schedular rating available for 
the Veteran's disability, and it reflects consideration of 
both the orthopedic and the lack of neurological 
manifestations of the Veteran's disability.

The Veteran is not entitled to a rating in excess of 40 
percent for his service-connected lumbar spine disorder as 
his symptoms are not analogous to those associated with 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of a diseased disc with little intermittent relief.  
Additionally, the Veteran does not have unfavorable ankylosis 
of the entire spine or incapacitating episodes sufficient to 
warrant the assignment of a greater than 40 percent 
evaluation under those criteria which became effective 
September 26, 2003, nor has the Veteran contended otherwise.  
Thus, a rating in excess of 40 percent is denied.

The Board finds that a separate rating for any neurological 
symptomatology is not warranted as he is not shown to have 
any neurological disability related to his cervical spine 
disability.  The Board notes that the Veteran has 
occasionally complained of numbness in his left arm, but 
physical examination revealed no upper extremity 
radiculopathy or weakness.  

The Board has also considered whether staged ratings are 
appropriate per Hart, but finds that they are not appropriate 
under these circumstances.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected cervical spine disability, 
nor has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his cervical spine 
disability.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically 
states, "Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
cervical spine disability, the Board finds that the 40 
percent evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.



ORDER

A rating in excess of 40 percent for a cervical spine 
disability is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


